Citation Nr: 1821244	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellate brief filed by the Veteran's counsel in July 2017 argued that the Veteran's psychiatric disorder "prevents him from maintaining substantially gainful employment," and appears to indicate a desire to file a claim for total disability based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran is advised that, effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by VA.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017); 79 Fed. Reg. 57660 (Sept. 25, 2014).  Even after March 24, 2015, a claim for a TDIU is considered part of a claim for rating increase and may proceed without the receipt of a separate TDIU claim on VA Form 21-8940, as long as the increased rating claim is submitted on a claim form.  See 79 Fed. Reg. at 57,673-74; Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the claim before the Board is not a claim for an increased rating, and it is not considered to be part of the claim of service connection.  Hence, the Board does not currently have jurisdiction over the issue and it is referred to the agency of original jurisdiction for appropriate action, to include providing a TDIU claim form to the Veteran and his attorney.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.   Allowing the Veteran the benefit of the doubt, the evidence shows that that the Veteran has a diagnosis of bipolar disorder that was caused by or is otherwise related to his service.

2.   The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.   The criteria for service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, have been met.  38 U.S.C. §§ 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303 (2017).

2.   The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

A.   Criteria and Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 4.125, diagnoses of mental disorders are to conform to DSM-5.  38 C.F.R. § 4.125 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-5), for rating purposes].  However, the applicability date of the rulemaking requiring diagnosis of psychiatric disorders under DSM-5 indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The Veteran's appeal was certified on October 15, 2016, therefore, DSM-5 is applicable to his case.

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Turning to the evidence in this case, the Veteran's December 1975 entry examination showed no mental disorders or conditions.  His service treatment records show that in December 1976 and March 1977, the Veteran was injured in violent confrontations with shipmates.  The Veteran was admitted to in-service alcohol rehabilitation in October 1979.  In May 1980, a treatment record shows that the Veteran was struck by a car while on liberty.  The Veteran was hospitalized but no bones were broken.  Later in May 1980, the Veteran underwent a separation medical examination and the examiner found no psychiatric problems.  The Veteran prepared a medical history at that time and he reported no psychiatric problems, but mentioned his alcohol rehabilitation and the car collision earlier that month.  The Veteran then left the Navy in June 1980.

The Veteran sought treatment at a VA medical center in September 1980.  A VA psychologist met with the Veteran and found no toxicity or organic brain syndrome or psychosis.  The Veteran's mood and affect were somewhat depressed but he showed no obvious memory dysfunction.  The psychologist noted the Veteran's history of heavy drinking and the only problem identified by the psychologist was the Veteran's alcoholism.

The Veteran was treated for alcoholism at a VA facility later that month.  The Veteran said that when he was very young, his father drank and his parents divorced.  His mother remarried when the Veteran was three, and the household moved frequently due to the nature of his stepfather's job.  The Veteran dropped out of high school during his senior year and he was arrested three times for possession of marijuana.  Since leaving the Navy, the Veteran had been unable to find work.  The Veteran appeared anxious but there was no evidence of psychotic thinking or behavior.  The examiner identified long-term insecurity and said that acting out was the Veteran's primary defense, and his arrests have reinforced his view of himself as the "black sheep" of his family.

In another VA interview in September 1980, the Veteran discussed his drinking.  He had recently been charged with DWI.  The Veteran lived with his mother and stepfather since leaving the Navy and he did odd jobs for them.  He said that he began drinking at age 11 and that he was in alcohol rehab for 61/2 weeks while in service, then was sober for six months while using Antabuse.  The Veteran was charged with felony marijuana possession in 1976.  When he entered the Navy he found the severe discipline to be frightening.  The Veteran said that he wanted to stop drinking and he requested Antabuse, which was prescribed to him in November 1980.

The Veteran next sought treatment for depression at a VA medical center beginning in November 2009.  He was screened for PTSD in December 2010 and the test result was negative.  He went to the VA medical center every two or three months.
The Veteran filed two statements in support of his claim in July 2012.  In his first statement, he said that he had been diagnosed with bipolar disorder, depression, and anxiety disorder.  He said that he was being treated by a Dr. B. in Charleston, IL.  The Veteran reported that he had stabbed his son-in-law and intentionally shot himself in the leg with a .45 caliber pistol.  He said that he lived in his daughter's basement and he took antidepressants and medications for anxiety.  In his second statement, the Veteran said that his stepfather became sick while the Veteran was in the service, so the Veteran had requested a hardship discharge to return to his parents but he was denied.  He was then ordered to the Persian Gulf where he served on the USS MILLER at the time of the Iranian hostage crisis.  The Veteran recalled the automobile collision in May 1980 and said that his stepfather died 41/2 months after his June 1980 discharge.

The Veteran's daughter and a friend also submitted letters to the RO in July 2012.  The Veteran's daughter said that the Veteran seemed to have severe depression and mood swings, that he slept during the day and that his moods were "up and down a lot."  The Veteran's friend said that he became snappy at times, that he was clearly in pain and that he yelled in his sleep.

The Veteran was afforded a VA psychiatric examination in November 2012.  In conjunction with the examination, a screening checklist suggested a PTSD diagnosis, but upon full examination, the examiner found that his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  Instead, the examiner found that the Veteran had bipolar disorder with the most recent episode being a depressed episode.  The examiner noted that the Veteran was using lithium at that time and it alleviated his symptoms.  After interviewing the Veteran and reviewing the claims file, the examiner concluded that the Veteran only showed one mental condition, bipolar disorder, and that his symptoms of anxiety and depression are best understood as aspects of the bipolar condition.  The examiner concluded that the Veteran's auto collision and the denial of his discharge may have aggravated the bipolar disorder but they are not likely the cause of it because, the examiner said, bipolar disorder has not been shown to be caused by stress, but rather is a disorder determined by a genetic predisposition.  He said that the bipolar disorder can be worsened or aggravated by periods of stress, but said that the lack of evidence of the Veteran's mental health during service would make it speculation for him to opine whether the Veteran's bipolar condition was aggravated during his service.  Regarding whether there was a PTSD diagnosis, the examiner noted that the Veteran's stressors did not meet criterion A of the DSM-IV criteria and that as a result he did not meet DSM-IV criteria for PTSD.

In a letter received in August 2016, the Veteran's brother said that the Veteran had been outgoing and happy as a child, but his military service changed him.  He said that when the Veteran returned from his service, he had wild mood swings, depression, anxiety, and he drank very heavily.  He said that the Veteran's sleep was also impaired and that it was now impossible for the Veteran to work.

A private psychologist prepared a Disability Benefits Questionnaire concerning the Veteran's psychiatric disability in August 2016.  She interviewed the Veteran and reviewed his claims file.  The psychologist diagnosed the Veteran with bipolar disorder under DSM-5 criteria and noted that there was not more than one mental disorder diagnosed.  In an accompanying opinion, the psychologist provided a detailed discussion of the Veteran's claims file and discussed pertinent medical literature that addressed the emergence of mental health disorders in active military personnel.  She also discussed lay statements from the Veteran and his friends and family regarding the Veteran's behavior before and after his service.  Based on this evidence, she concluded that the Veteran had bipolar disorder that more likely than not began in the military and had continued uninterrupted to the present.

B.   Bipolar Disorder

The first element of direct service connection, the existence of a present disability, has been shown.  The August 2016 private psychologist diagnosed the Veteran with bipolar disorder under DSM-5 criteria.  Although the November 2012 VA examiner was using DSM-IV criteria, she also concluded that the Veteran had a diagnosis of bipolar disorder.  The record also shows the second element, an in-service incurrence or aggravation of a disease or injury.  The service treatment records verify the Veteran's auto collision and hospitalization in May 1980, and his violent encounters with other service members in December 1976 and March 1977.  Thus it remains for the Board to consider the third element of direct service connection, a causal relationship between the in-service event/s and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The November 2012 VA examiner found that although the Veteran had bipolar disorder and he had in-service events causing him great stress, the bipolar disorder was not likely caused by the in-service events because "bipolar disorder has not been shown to be caused by stress but rather is a disorder determined by a genetic predisposition."  The examiner conceded that the bipolar condition could be aggravated by stressful events but said he could not estimate the degree of aggravation without speculating due to the lack of information.  The November 2012 VA opinion is afforded substantial probative value as it is based on a review and discussion of the pertinent evidence of record, and the examiner's expertise as a psychologist, and it provides a thorough rationale based on the salient facts in this case.

The August 2016 private psychologist opined that it was more likely than not that the Veteran's bipolar disorder was caused by the in-service events based on the evidence of record, including statements from the Veteran and his family regarding the Veteran's behavior before and after his military service.  The August 2016 opinion also holds a great deal of probative value because it is based on a complete review of the Veteran's claims file, it included a thorough summary of his treatment history, and considered pertinent medical literature.

Pursuant to the benefit-of-the-doubt rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107.  Here, the record contains a positive and a negative opinion regarding whether there is a nexus between the Veteran's service and bipolar disorder.  These opinions are entitled to equal weight of probative value.  Therefore, the evidence is at least in equipoise and the benefit of the doubt applies.  Accordingly, the Board concludes that the Veteran's bipolar disorder was caused by his military service and service connection for bipolar disorder is warranted.  See 38 C.F.R. 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.   PTSD

The remaining question is whether the Veteran has a diagnosis of PTSD that is related to his service.  

Regarding the diagnosis of PTSD, as explained above, the diagnosis of PTSD must be done under the criteria of DSM-5.  38 C.F.R. § 3.304(f).

In November 2012, the Veteran was examined for PTSD using criteria from DSM-IV.  Although an initial screening test suggested a diagnosis of PTSD, after full examination of the Veteran, the examiner determined that the Veteran did not have PTSD under DSM-IV criteria.

The August 2016 examination by the private psychologist used DSM-5 criteria and diagnosed the Veteran with bipolar disorder.  The psychologist specifically noted that the Veteran did not have any other mental disorders and she did not provide a diagnosis of PTSD.  

The record does not reflect any diagnoses of PTSD in this case under DSM-5 criteria.

A current disability is a cornerstone of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, without a diagnosis of PTSD, service connection cannot be established for that disorder on any basis, and the claim of service connection for PTSD must be denied.




(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, is granted.

Service connection for PTSD is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


